ORDER

PER CURIAM.
Deandre Moore (“Movant”)1 appeals from the motion court’s judgment denying his Rule 29.15 post-conviction motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App.E.D.2001). An extended would have no precedential value. We have furnished the parties with a memorandum for their information only, setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).

. It appears from the record that the Mov-ant’s name is actually spelled "Dandre.”